Mr. Justice Steele
delivered the opinion of the court.
The board of county commissioners of Pueblo county was required by mandamus issued by the district court of the tenth judicial district to redistrict the county as required by the law approved April 30, 1901, found at page 144 of the Session Laws of 1901. The board brings the case here by writ of error, and says that the writ should not have been issued because the act of the general assembly referred to is unconstitutional and void. At the. general election held in the year 1902, the people ratified the amendment proposed by the legislature to section 6 of article 14 of the constitution. By this amendment the membership of the board of county commissioners was decreased and the terms of certain members extended. This amendment was construed in the case People v. Long, 32 Colo. 486, decided at the last term, and the questions presented and determined in that case are those involved here; and although this case has reference to the redistricting of the county, our opinion in the case referred to must guide the .commissioners in the performance of their duties; and as.the rights of the parties are settled by the decision referred to, the writ of error is dismissed.

Dismissed.